Per Curiam : Carbine, holding a mortgage on two certain lots of land to secure the payment of a promissory note made on October 27, 1868, for $323, payable in one year .from date, with ten per cent interest, and, having advertised the lots for sale under a power of sale contained in the mortgage, Fox, the owner of the equity of redemption, filed his bill in chancery, setting up that the note had been fully paid and satisfied, and praying for an injunction against the sale of the property or foreclosure of the mortgage, and that the lots be declared free from the lien of the mortgage. The circuit court decreed the relief sought. On appeal to the Appellate Court for the First District, the decree was affirmed, and the case is brought here on error to the Appellate Court. The writ of error must be dismissed for want of jurisdiction, the amount in controversy being less than $1000. It is urged that the writ maybe maintained on the ground of there being a freehold involved. As we have held that in a suit for the foreclosure of a mortgage on real property a freehold is not involved, it must, for the same reason, be held that a freehold is not involved in the present proceeding. Writ of error dismissed.